(su PF i LE us

AUS 28 2019
IN THE UNITED STATES DISTRICT COURT .
FOR THE WESTERN DISTRICT OF PENNSYLVANIA CLERK U.S. DISTRICT COURT

WEST. DIST. OF PENN
Criminal No. / G — 2& SYLVANIA

)
)
v. ) (18 U.S.C. §§ 371, 1028(a)(7), 1029(a)(1)
)
)

 

UNITED STATES OF AMERICA

and 1028A(a)(1))
CHERON TUCKER

INDICTMENT

COUNT ONE
The grand jury charges:

THE CONSPIRACY AND ITS OBJECTS

 

From on or about December 3, 2018, and continuing to on or about March 28, 2019,
in the Western District of Pennsylvania and elsewhere, the defendant, CHERON TUCKER, and
other individuals known and unknown to the grand jury, including an individual known to the
grand jury as RF, knowingly and willfully did conspire, combine, confederate and agree together
and with each other, to commit offenses against the United States, that is:

(a) Identity Theft, in violation of 18 U.S.C. § 1028(a)(7);

(b) Use of Counterfeit Access Devices, in violation of 18 U.S.C. § 1029(a)(1);

and

(c) Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A.

MANNER AND MEANS OF THE CONSPIRACY

 

It was part of the conspiracy that TUCKER, and individuals unknown to the grand
jury, did unlawfully obtain the means of identification of real persons without their knowledge or
consent. |

It was further part of the conspiracy that TUCKER sent means of identification of

other individuals to RF, and paid RF to manufacture counterfeit driver’s licenses using those means
of identification.

It was further a part of the conspiracy that TUCKER used counterfeit driver’s
licenses (obtained from RF or from other individuals unknown to the grand jury) to make
purchases and to rent vehicles in the Western District of Pennsylvania.

It was further a part of the conspiracy that TUCKER used counterfeit credit and/or
debit cards—obtained from individuals unknown to the grand jury or manufactured by
TUCKER—to make purchases and rent vehicles in the Western District of Pennsylvania.

OVERT ACTS

In furtherance of the conspiracy, and to effect the objects of the conspiracy,
TUCKER, and individuals known and unknown to the grand jury, including RF, did commit and
cause to be committed, the following overt acts, among others, in the Western District of
Pennsylvania and elsewhere:

(a) From on or about December 3, 2018 through March 17, 2019, TUCKER
and RF exchanged messages regarding the manufacture and purchase of counterfeit driver’s
licenses using the means of identification of other individuals;

(b) On or about December, 31, 2018, TUCKER used a driver’s license with the
means of identification of real person, WC, and an access device in the name of WC to rent six
rooms at the Hilton Garden Inn at 250 Forbes Avenue, Pittsburgh, PA 15222; and

(c) On or about March 17, 2019, TUCKER used a driver’s license with the
means of identification.of WC and an access device in the name of WC to rent a car from Alamo
Rent a Car located at the Pittsburgh International Airport.

In violation of Title 18, United States Code, Section 371.
COUNT TWO

The grand jury further charges:

On or about December 31, 2018, in the Western District of Pennsylvania, the
defendant, CHERON TUCKER, did knowingly possess and use, in and affecting interstate
commerce, without lawful authority, a means of identification of another person, to wit, the name
and date of birth of WC, in connection with unlawful activity that constitutes a violation of federal
law, to wit, use of counterfeit access devices in violation of 18 U.S.C. § 1029(a)(1), and by such
conduct the defendant obtained items of value aggregating $1,000 or more during a one year

period.

In violation of Title 18, United States Code, Sections 1028(a)(7) and 1028(b)(1)(D).
COUNT THREE

The grand jury further charges:

On or about March 17, 2019, in the Western District of Pennsylvania, the defendant,
CHERON TUCKER, did knowingly possess and use, in and affecting interstate commerce,
without lawful authority, a means of identification of another person, to wit, the name, date of
birth, and driver’s license number of WC, in connection with unlawful activity that constitutes a
violation of federal law, to wit, use of counterfeit access devices in violation of 18 U.S.C. §
1029(a)(1).

In violation of Title 18, United States Code, Sections 1028(a)(7) and 1028(b)(2)(A).
COUNT FOUR
The grand jury further charges:
On or about December 31, 2018, in the Western District of Pennsylvania, the
defendant, CHERON TUCKER, knowingly and with intent to defraud, used a counterfeit
credit/debit card, said use affecting interstate commerce.

In violation of Title 18, United States Code, Sections 1029(a)(1) and

1029(c)(1)(A)(i).
COUNT FIVE
The grand jury further charges:
On or about March 17, 2019, in the Western District of Pennsylvania, the defendant,
CHERON TUCKER, knowingly and with intent to defraud, used a counterfeit credit/debit card,
said use affecting interstate commerce.

In violation of Title 18, United States Code, Sections 1029(a)(1) and 1029

(c)(1)(A)@).
COUNT SIX

The grand jury further charges:

On or about December 31, 2018, in the Western District of Pennsylvania, the
defendant, CHERON TUCKER, during and in relation to the felony violation of 18 U.S.C. §
1029(a)(1) as set forth in Count Four, did knowingly use, without lawful authority, a means of
identification of another person, to wit, the name and date of birth of WC.

In violation of Title 18, United States Code, Section 1028A(a)(1).
COUNT SEVEN
The grand jury further charges:
On or about March 17, 2019, in the Western District of Pennsylvania, the defendant,
CHERON TUCKER, during and in relation to the felony violation of 18 U.S.C. § 1029(a)(1) as
set forth in Count Five, did knowingly use, without lawful authority, a means of identification of

another person, to wit, the name, date of birth, and driver’s license number of WC.

In violation of Title 18, United States Code, Section 1028A(a)(1).

 

A True Bill,
Mp, . (nity An. ‘
Foreperson

 

Freeh oor

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
